IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50657
                         Summary Calendar
                        __________________


SAMUEL LONGORIA,

                                    Plaintiff-Appellant,
versus

ALCON LABORATORIES, INC., et al.,

                                    Defendants,

ALCON LABORATORIES, INC.,

                                    Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Texas
                      USDC No. SA-94-CV-935
                       - - - - - - - - - -

                            May 16, 1996

Before GARWOOD, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Samuel Longoria appeals the grant of summary judgment in

favor of his former employer, Alcon Laboratories, Inc. (“Alcon”).

We have reviewed the record and the district court’s order and

find no reversible error in the court’s granting of summary

judgment to Alcon based on Longoria’s failure to file a timely

application for a waiver of life insurance premiums.      Longoria v.

Alcon Lab., Inc., No. SA-94-CA-935 (W.D. Tex. Aug. 3, 1995).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-50657
                 -2-


AFFIRMED.